NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                          MOTION AND, IF FILED, DETERMINED

                                                         IN THE DISTRICT COURT OF APPEAL

                                                         OF FLORIDA

                                                         SECOND DISTRICT

JENNIFER JOHNSON,                                        )
                                                         )
                  Appellant,                             )
                                                         )
v.                                                       )         Case No. 2D17-1402
                                                         )
CASA DEL MAR CONDOMINIUM,                                )
ASSOCIATION NO. 3 OF ST.                                 )
PETERSBURG FLORIDA, INC.,                                )
                                                         )
                  Appellee.                              )
------------------------------------------------------

JENNIFER JOHNSON,                  )
                                   )
             Appellant,            )
                                   )
v.                                 )                               Case Nos. 2D17-4046
                                   )
CASA DEL MAR CONDOMINIUM,          )
ASSOCIATION NO. 3 OF ST.           )                                  CONSOLIDATED
PETERSBURG FLORIDA, INC.,          )
DUANE FOX, HOWARD ASBRAND,         )
NANCY ASBRAND, GUIDO SARTOR, )
JOHN PECK, JERRY PETERSON,         )
RENEE HUBER, WILLIAM MOTTLEY, )
and PHP MANAGEMENT SERVICES, )
LLC, d/b/a Condominium Associates, )
                                   )
             Appellees.            )
________________________________ )


Opinion filed February 8, 2019.

Appeals from the Circuit Court for Pinellas
County; Jack Day, Judge.
Jennifer Johnson, pro se.

Shawn G. Brown of Frazier & Brown,
Tampa, and Yvette Lavelle and Joseph
Riopelle of Boyd Richards, Parker &
Colonnelli, P.L., Tampa, for Appellees.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-